Citation Nr: 0835571	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low sperm count, 
claimed as due to radar and radiation exposure.

2.  Entitlement to service connection for rheumatoid 
arthritis, claimed as due to radar and radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issues on appeal.

In October 2004, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran is not a radiation-exposed veteran, and there 
is no objective evidence establishing actual inservice 
exposure to ionizing radiation.

2.  There is no competent evidence that the veteran has a low 
sperm count.

3.  Rheumatoid arthritis was first shown in the late 1980s, 
and there is no competent evidence that it is otherwise due 
to service.  


CONCLUSIONS OF LAW

1.  A low sperm count was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.311 (2007).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in February 2002, November 2004, and December 2005 
correspondence the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The veteran 
was not informed how ratings and effective dates are assigned 
in the above-described letters; however, the he has not been 
prejudiced by such.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Simply put because the preponderance of the evidence 
is against the veteran's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, to include VA medical records, private medical 
records, and providing the veteran with a hearing.  One of 
the purposes the Board had remanded the claims was to obtain 
any information which would show that the veteran was exposed 
to radiation while in service.  The record shows that VA 
wrote to the Commandant of the Coast Guard in November 2004, 
December 2005, August 2006, and May 2007.  No response was 
received.  VA determined that the records were unavailable in 
a March 2008 Memorandum.  

The veteran submitted records showing that he had been denied 
Social Security Administration benefits.  The decision has 
been associated with the claims file, but the records the 
Social Security Administration reviewed in making its 
determination have not.  The Board is not remanding the 
claims to obtain the records relied upon by the Social 
Security Administration in denying benefits for three 
reasons.  First, the denial letter shows that the veteran did 
not claim a low sperm count as being a disability for which 
he sought benefits.  Rather, it shows that the veteran was 
seeking benefits for rheumatoid arthritis only.  Second, the 
letter indicates that the evidence shows that rheumatoid 
arthritis was diagnosed in 1989.  Without competent evidence 
of a continuity of symptomatology, this is too remote to be 
able to establish a nexus between the disability and service.  
Third, the veteran has not claimed that rheumatoid arthritis 
had its onset in service.  Rather, he claims that he 
developed rheumatoid arthritis as a result of radar and/or 
radiation exposure.  There is no reason to believe that the 
Social Security Administration records would be pertinent to 
the veteran's allegation that rheumatoid arthritis is due to 
purported in-service radiation exposure.  Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992) (The duty to assist is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim.)  

VA did not provide the veteran with examinations in 
connection with the claims for service connection, but 
examinations were not necessary to make decisions on these 
claims.  Under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

As to the claim of entitlement to service connection for 
rheumatoid arthritis, the Board finds that such disease 
process may not be associated with the claimant's active 
duty, to include being due to radar and radiation.  Id.  For 
example, the record shows that rheumatoid arthritis was not 
diagnosed until 1989-more than 20 years after the veteran's 
discharge from service.  The veteran has not contended that 
it was diagnosed prior to 1989, or that it was manifested to 
a compensable degree within one year following discharge from 
service.  His allegation is that he developed rheumatoid 
arthritis from being exposed to radar or radiation while in 
service.  There is nothing to substantiate that allegation.  
Additionally, rheumatoid arthritis is not a presumptive 
disease associated with radiation exposure.  For these 
reasons, the Board finds that rheumatoid arthritis may not be 
associated with the claimant's service, and an examination 
was not necessary.  Id.

As to the claim of entitlement to service connection for a 
low sperm count, there is no competent evidence that the 
veteran has a low sperm count.  Therefore, an examination 
would not be warranted.  Id.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  After the 
June 2004 hearing, the Board remanded the claims for 
additional development and adjudicative action.  The veteran 
has submitted ship log records from the ship he was on when 
he claims he was exposed to radar and/or radiation and 
submitted additional argument in support of his claims.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The veteran contends that he has a low sperm count and 
rheumatoid arthritis as a result of radar or radiation 
exposure while he was onboard ship during service.  At the 
June 2004 hearing, the veteran testified that he was 
stationed on the Curtis Bay as a "buoy tender."  He stated 
he was cleaning a radar screen, when it accidentally came on, 
which lasted approximately 15 minutes.  This was the "radar 
exposure" he had during service.  The veteran also alleged 
that he was exposed to radiation around 1965.  He stated they 
were replacing units on the Chesapeake Bay Bridge light which 
was "running off a nuclear power unit," which exposed him 
to radiation.  The veteran claimed he found out he had a low 
sperm count in the early 1970s, when he and his wife were 
trying to get pregnant.  He also stated he was diagnosed with 
rheumatoid arthritis in 1985 or 1986.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, service records, private and VA medical 
records, and testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).

Service connection may be established if a radiation-exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b).

The veteran did not serve in the military prior to August 
1963.  He neither served in Hiroshima or Nagasaki during the 
pertinent regulatory period, nor was he a participant at an 
atmospheric detonation of a nuclear device.  Further, the 
veteran did not serve on the grounds of gaseous diffusion 
plants located in Paducah, Kentucky, Portsmouth, Ohio; Oak 
Ridge, Tennessee; or on Amchitka Island, Alaska.  There is no 
evidence, other than the appellant's bare assertion that he 
was exposed to either radar or radiation.  As such, the 
veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.  He also does not have 
any of the listed cancers in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Thus, the claimed low sperm count and 
rheumatoid arthritis are not subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) does not include low sperm count or rheumatoid 
arthritis.  As the veteran does not have a radiogenic 
disease, he must submit or cite competent scientific or 
medical evidence to show that these disorders are radiogenic 
diseases.  38 C.F.R. § 3.311(b).  The veteran has not 
submitted any such evidence, other than his own assertions 
that he developed a low sperm count and rheumatoid arthritis 
as a result of his self reported, but unverified, in-service 
exposure to radar and/or radiation.

In this case, there is neither competent evidence showing 
that the veteran's low sperm count and rheumatoid arthritis 
are radiogenic diseases, nor is there competent evidence 
showing that he was exposed to radar and/or radiation during 
service.  The Board notes that the veteran has submitted ship 
log notes from 1965-when he claims he was exposed to 
radiation when changing the light on the Chesapeake Bay-and 
admits that the log notes do not show such exposure.  He 
claims that a punishment that had been given to him by his 
Commanding Officer had been reduced because of that exposure.  
There is nothing in the record to substantiate that 
allegation.  Given the foregoing, entitlement to service 
connection under 38 C.F.R. § 3.311 is not warranted.

While service connection for a low sperm count and rheumatoid 
arthritis based on exposure to ionizing radiation is not 
warranted, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed conditions and service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on the evidence of record, the Board finds that direct 
service connection is not warranted.  The veteran has not 
claimed that either disability had its onset during service.  
As stated above, there is no competent evidence of a current 
disability manifested by a low sperm count.  Hence, this 
claim is denied based upon no current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The objective records, and even the veteran's testimony, 
establish that rheumatoid arthritis was not manifested until 
more than 20 years after his discharge from service.  This is 
evidence against the claim for service connection for 
rheumatoid arthritis.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

In sum, service connection for a radiogenic disease is not 
warranted pursuant to 38 C.F.R. § 3.311 because a low sperm 
count and rheumatoid arthritis are not radiogenic diseases, 
and there is no objective evidence of radiation exposure in 
service.  Service connection is also not warranted under 
38 C.F.R. § 3.303 as there is no competent evidence of 
current low sperm count and competent evidence establishing a 
nexus between rheumatoid arthritis and service.  

While the veteran claims that he has a low sperm count and 
that rheumatoid arthritis is attributable to service, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the preponderance of the 
evidence is against the claims of entitlement to service 
connection  for a low sperm count and rheumatoid arthritis.  
The claims are denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for low sperm count, 
claimed as due to in-service radar and radiation exposure, is 
denied.

Entitlement to service connection for rheumatoid arthritis, 
claimed as due to in-service radar and radiation exposure, is 
denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


